             Case 1:19-cv-11294-PAE Document 99 Filed 03/05/21 Page 1 of 3




     ,                    ,         ,
                    ,     ,               :       .


     5,77 1 0& (15

                        3ODL WLII
                                                         &DVH 1R        FY         3 (    &)
                Y

 )2 1(:6 1(7:25. //& )2                                       ,                ,    ,
 &25325 7,21 (25 ( 085 2&
   .   7 586 -(11,)(5
 5 8& (7 -2 1 ),1/( D G
 021,& 0(.((/

                         HIH GD WV



           3/( 6( 7 .( 127,&( WKDW WKH ODZ ILUP RI DNHU              0F.H LH //3 D G FRX VHO

3DXO (YD V DUH KHUHE VXEVWLWXWHG DV FRX VHO IRU HIH GD WV )R 1HZV 1HWZRUN //& D G

-H       LIHU 5DXFKHW L SODFH RI WKH ODZ ILUP RI -R HV D D G FRX VHO 0DWWKHZ : /DPSH

.ULVWL D         RVW D G 0DU VVD         0DWDUDV 7KH &OHUN RI WKH &RXUW VKDOO L GLFDWH R WKH GRFNHW

WKH VWDWXV RI 0U /DPSH 0UV              RVW D G 0V 0DWDUDV LV WHUPL DWHG DV FRX VHO IRU HIH GD WV

)R 1HZV 1HWZRUN //& D G -H                LIHU 5DXFKHW D G WKH VKDOO R OR JHU UHFHLYH D   IXUWKHU

HOHFWUR LF RWLILFDWLR L WKLV DFWLR
Case 1:19-cv-11294-PAE Document 99 Filed 03/05/21 Page 2 of 3
       Case 1:19-cv-11294-PAE Document 99 Filed 03/05/21 Page 3 of 3




                                   , ,                ,

     , KHUHE FHUWLI WKDW R 0DUFK         D FRS RI WKH IRUHJRL J ZDV VHUYHG E H PDLO R

HIH GD WV )R 1HZV 1HWZRUN //& -H LIHU 5DXFKHW D G WKH IROORZL J FRX VHO RI UHFRUG

                                         ULFN )XGDOL
                                       6DUDK ORRP
                                        HOD FH 6W
                                   1HZ RUN 1
                                 DULFN#WKHEORRPILUP FRP
                                 VDUDK#WKHEORRPILUP FRP
                              R H R      DL L     L D   F H


                                    7KRPDV &ODUH
                                   6KD R 7LPPD
                                       3UL FH 6WUHHW
                                   OH D GULD 9
                                  WRP#FODUHORFNH FRP
                                VKD R #FODUHORFNH FRP
                             R H R H H GD         HR JH       GRF


                                                          D     D
